IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-67,023-01 & -02


EX PARTE GUADALUPE PEREZ, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 12,074 & 12,308 IN THE 21ST DISTRICT COURT

FROM BURLESON COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of engaging
in organized criminal activity, and bail jumping and failure to appear. He was sentenced to five
years' imprisonment for each conviction. He did not appeal his convictions.
	Applicant contends that he is being denied pre-sentence jail time credit and that he was
denied the appointment of counsel at a probation revocation hearing. Applicant's pre-sentence jail
time claim is dismissed. Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004); Ex parte
Deeringer, 210 S.W.3d 616 (Tex. Crim. App. 2006). His remaining claim is denied. Accordingly,
Applicant's claims are dismissed in part and denied in part.
 
Filed: March 21, 2007
Do not publish